Citation Nr: 0100455	
Decision Date: 01/09/01    Archive Date: 01/17/01

DOCKET NO.  98-12 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for service-connected 
right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The veteran served on active duty from June 1956 to October 
1957.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions by the Columbia, South Carolina, 
Department of Veterans Affairs (VA) Regional Office (RO).


REMAND

The record reflects that the veteran submitted a claim for an 
increased disability evaluation for his right knee disorder 
in September 1997.  In December 1997, the RO granted a 
temporary total disability evaluation for convalescent 
purposes effective from August 11, 1997, and increased the 
schedular rating to the 10 percent level effective from 
October 1, 1997.  (It was noted that the veteran underwent 
right knee arthroscopic surgery in August 1997.)  The veteran 
subsequently submitted a request to the RO to have his claim 
re-evaluated and in May 1998, the 10 percent evaluation was 
confirmed.  The veteran submitted his Notice of Disagreement 
in July 1998 and perfected his appeal in August 1998, in 
which he included a request for a hearing before a member of 
the Board.  The veteran's case was docketed for a Travel 
Board hearing.  During the intervening time, in July 2000, he 
underwent right total knee arthroplasty (TKA).  The requested 
hearing was held in September 2000, and thereafter the RO 
assigned a 100 percent rating, effective until September 1, 
2001.  

In view of the above, the Board concludes that it would be 
premature to adjudicate the issue of entitlement to an 
increased disability evaluation for the veteran's right knee 
disorder.  This is so because, to make an informed and fair 
decision, the Board must have all available evidence before 
it, which includes evidence to establish the severity of the 
residuals of the TKA upon expiration of the total evaluation 
in September 2001.  Therefore, this case must be returned to 
the RO for a VA physician's opinion on review examination to 
be conducted upon the expiration of the total evaluation 
period.  

The Board also notes that, although the right knee was 
examined by VA in April 1998, this examination was two years 
prior to the TKA in July 2000, and no medical evidence that 
may have been created during this two-year period, 
particularly as the veteran approached the need to undergo 
TKA, has been obtained.  The Board finds that the duty to 
assist requires obtaining such evidence.  This action is 
consistent with the mandate of the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Accordingly, in view of the above and in an effort to ensure 
due process, this case is REMANDED for the following action:

1.  The RO should ask the veteran, with 
the assistance of his representative, to 
identify dates, locations and names of 
all government and/or private health care 
providers and/or facilities where he has 
been treated for his right knee disorder.  
The RO should make arrangements to obtain 
all medical records from all the sources 
reported by the veteran.  If private 
medical treatment is reported and those 
records are not obtained, the veteran and 
his representative should be informed and 
afforded an opportunity to obtain the 
records.  The search for additional 
records should include a search for 
records of treatment or evaluation during 
the two-year period leading up to the 
veteran's need for TKA.

2.  The RO should review the claims 
folder and ensure that all notification 
and development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107), are fully 
satisfied.

3.  Contemporaneous with expiration of 
the 100 percent rating assigned by the RO 
in September 2000, the veteran should be 
scheduled for a VA examination in an 
effort to determine the level of residual 
impairment present.  The claims folder 
and a copy of this remand must be made 
available to, and reviewed by the 
examiner prior to the examination.  All 
diagnostic tests and studies deemed 
necessary by the examiner to include x-
rays should be conducted, and all 
pertinent symptomatology and findings 
should be reported in detail.  The 
examiner should review the results of any 
testing prior to completion of the 
report.  The report of examination should 
be comprehensive and include a detailed 
account of all manifestations of relevant 
pathology found to be present.  The 
examiner should provide complete 
rationale for all conclusions reached.  

With respect to the functioning of the 
veteran's right knee, attention should be 
given to the presence or absence of pain, 
any limitation of motion, swelling, 
muscle spasm, ankylosis, subluxation, 
instability, dislocation, locking of the 
joint, loose motion, crepitus, deformity 
or other impairment.  In that the 
examination is to be conducted for 
compensation rather than for treatment 
purposes, the physician should 
specifically address the functional 
impairment of the veteran's right knee in 
correlation with the criteria set forth 
in the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2000).  
The examiner should provide a description 
of the effect of any pain on the function 
and movement of the right knee.  See 
DeLuca v. Brown, 8 Vet.App. 202 (1995); 
See 38 C.F.R. § 4.40 (2000) (functional 
loss may be due to pain, supported by 
adequate pathology); see also Arnesen v. 
Brown, 8 Vet.App. 432 (1995).  In 
particular, functional losses, such as 
that due to pain, weakness, etc., should 
be equated to loss of motion.  DeLuca, 
supra.  

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report fails to comply with the 
instructions noted above or adequately 
respond to the specific opinions 
requested, the report must be returned to 
the physician for corrective action. 38 
C.F.R. § 4.2 (2000); Stegall v. West, 11 
Vet. App. 268 (1998).

5.  Thereafter, the RO should re-
adjudicate the issue on appeal.  The RO 
must consider all the evidence of record 
as well as all evidence obtained as a 
result of this remand.  The re-
adjudication of the level of disability 
attributable to the right knee disorder 
must be within the analytical framework 
provided in DeLuca, supra.  If the 
benefit sought is not granted, a 
supplemental statement of the case should 
be issued.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


